Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
2.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
	Regarding step 1, claim 1 is a method, claim 11 is an apparatus and claim 21 is a computer device, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “constructing a plurality of medium networks, each of the medium networks being constructed from one or more black seeds of a same type and including vertices and media connected to the vertices”, “determining a first risk value of each vertex based on a quantity of one or more upper- layer media connected to the vertex and a quantity of one or more risk conditions that the vertex meets”, “stacking the plurality of medium networks to generate a stacked medium network structure”, “determining a final risk value of each vertex based on a quantity of one or more overlapping times of the vertex in the stacked medium network structure and the first risk value”, and “determining a high-risk vertex based on the final risk value.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the claim does not recite any additional elements.  The claim does not explicitly recite that the steps are performed by a computer.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraphs [0191] - [0193] describes how the general-purpose processor(s)/microprocessor/computer system are suitable for use with the invention.
 Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 2-10, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.
a module configured to construct a plurality of medium networks, each of the medium networks being constructed from one or more black seeds of a same type and including vertices and media connected to the vertices”, “a module configured to determine a first risk value of each vertex based on a quantity of one or more upper-layer media connected to the vertex and a quantity of one or more risk conditions that the vertex meets”, “a module configured to stack the multiple medium networks to generate a stacked medium network structure”, “a module configured to determine a final risk value of each vertex based on a quantity of one or more overlapping times of the vertex in the stacked medium network structure and the first risk value”, “and a module configured to determine a high-risk vertex based on the final risk value.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding step 2A prong 2, the claim does recite additional elements beyond the abstract idea. However, those additional elements do not integrate the judicial exception into a practical application. Claim 11 recites an apparatus for identifying risky vertices having a plurality of modules. The “modules” are not specific physical hardware.  The “modules” are portions of generic computer, e.g., see paras. [0191] - [0193]. Accordingly, the abstract idea is not integrated into a practical application. 

Regarding claims 12-20, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 11.
Referring to claim 21, regarding step 2A prong 1, claim 21 is directed to an abstract idea. Claim 21 recites the limitations a processor; and a memory arranged to store computer executable instructions, the processor being caused to perform the following operations when the executable instructions are executed: “constructing a plurality of medium networks, each of the medium networks being constructed from one or more black seeds of a same type and including vertices and media connected to the vertices”, “determining a first risk value of each vertex based on a quantity of one or more upper- layer media connected to the vertex and a quantity of one or more risk conditions that the vertex meets”, “stacking the plurality of medium networks to generate a stacked medium network structure”, “determining a final risk value of each vertex based on a quantity of one or more overlapping times of the vertex in the stacked medium network structure and the first risk value”, and “determining a high-risk vertex based on the final risk value.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even 
Referring to claim 21, regarding step 2A prong 2, the claim does not recite any additional elements.  The claim does not explicitly recite that the steps are performed by a computer.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraphs [0191] - [0193] describes how the general-purpose processor(s)/microprocessor/computer system are suitable for use with the invention.
 Regarding step 2B, claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

4.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the method for identifying a risky vertex, comprising: 
  	constructing a plurality of medium networks, each of the medium networks being constructed from one or more black seeds of a same type and including vertices and media connected to the vertices; 
determining a first risk value of each vertex based on a quantity of one or more upper- layer media connected to the vertex and a quantity of one or more risk conditions that the vertex meets;
 stacking the plurality of medium networks to generate a stacked medium network structure;
 determining a final risk value of each vertex based on a quantity of one or more overlapping times of the vertex in the stacked medium network structure and the first risk value; and 
determining a high-risk vertex based on the final risk value
features as recited in independent claim 1.  Similar language is used in other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 


/Tan V Mai/ 		Primary Examiner, Art Unit 2182